DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MAURICE ANTOINE SHAW,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D19-3372 and 4D19-3385

                               [March 4, 2021]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dennis Bailey, Judge; L.T. Case Nos.
18-8320 CF10A and 18-12488 CF10A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.